Citation Nr: 0300358	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  98-02 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a disability 
manifested by multiple joint pain.

2.  Entitlement to service connection for residuals of an 
injured great right toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to May 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by 
the Department of Veterans Affairs (VA) regional office 
(RO) in New Orleans, Louisiana.  The Board previously 
reviewed the claim on appeal and remanded the matter for 
further evidentiary development.  A careful review of the 
record indicates that all requested development has been 
completed to the extent reasonably possible.
 

FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The evidence shows that the veteran has subjective 
complaints of multiple joint pain.

4.  The evidence does not demonstrate that the veteran has 
a disability manifested by multiple joint pain that is 
causally related to any injury or disease during a period 
of service.

5.  There is no medical evidence of a current residual 
disability associated with any great right toe injury in 
service.


CONCLUSIONS OF LAW

1.  A disability manifested by multiple joint pain was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2002).

2.  A residuals of an injured great right toe disability 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In November 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
became law to clarify the duty of VA to assist claimants 
in developing evidence pertinent to their claims for 
benefits.  It eliminates the prior requirement that a 
claim be well grounded before VA's duty to assist arises.  
VCAA requires that VA make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his or her 
claim unless it is clear that no reasonable possibility 
exists that would aid in substantiating the claim.  

Upon careful review of the claims folder the Board finds 
that all required notice and development action specified 
in this new statute have been complied with during the 
pendency of the current appeal.  Specifically, the Board 
finds that the January 1998 Statement of the Case (SOC) 
and November 1998 and June 2002 Supplemental SOC(s), 
provided the veteran, specifically satisfy the requirement 
at 
§ 5103A of VCAA in that they clearly notify the veteran of 
the evidence necessary to substantiate his claim.  The 
veteran has had the opportunity to submit evidence and 
argument in support of his appeal.  In this regard, he was 
afforded a personal hearing and a number of thorough VA 
examinations.  The veteran did not indicate the existence 
of any outstanding Federal government record that could 
substantiate his claim.  The U.S. Army Reserve Personnel 
Command indicated in June 2001 that all service medical 
records have been provided.  The Board notes that the 
veteran referred to private medical records during his 
personal hearing in May 1998; however, he has failed to 
provide medical releases and sufficient information to 
identify the providers in response to a written request in 
January 2001.  The Board sent a letter dated in November 
2002 to notify the claimant of how responsibilities in 
developing the record are divided.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letter was 
returned, stamped "No Mail Receptacle."  A review of the 
claims file discloses no other plausible address for the 
appellant.  Cross v. Brown, 9 Vet. App. 18, 19-20 (1996). 
The VA is not required "to turn up heaven and earth" to 
find the correct address for a claimant.   See Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  Since the VA has 
provided all required notice and assistance to the veteran 
or made reasonable efforts to do so, the Board finds that 
there is no prejudice in proceeding with the claim at this 
time.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  (West 1991 
& Supp. 2002).  In order to make a showing of chronic 
disease in service, one must present a combination of 
manifestations sufficient to identify the disease entity 
with sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (2002).  If chronicity in 
service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service medical records reveal that the veteran underwent 
an enlistment physical examination in September 1985, 
which was determined to be normal.  The 
Report of Medical History indicates that the veteran 
denied any history of joint pain, broken bones, arthritis, 
rheumatism, bursitis, recurrent back pain, and deformity.  
Outpatient records show a variety of musculoskeletal 
complaints and treatment.  The veteran complained of an 
injury to his legs and neck after falling out of an attic 
in April 1986.  Examination revealed full range of motion 
in the neck and in the thighs; however, there was a bruise 
noted on the thighs.  The assessment was contusion, 
thighs, bilaterally and neck sprain.  In August, the 
veteran complained of right ankle pain with a dull ache 
and sharp pain on rotation.  Examination showed the talo-
fibula ligament was tender to palpation.  X-ray of the 
right ankle was interpreted to be normal.  A Gelcast was 
applied.  The assessment was status post osteochondritis, 
right ankle.

In March 1987, the veteran complained of an ingrown 
toenail on his right great toe for two weeks duration.  
The toenail was removed.  In April, the veteran complained 
of pain on the bottom of his left foot.  He gave a history 
of left foot trouble.  After examination, the assessment 
was metatarsalgia.  In June, the veteran complained that 
he hit his left foot while mopping and had bent the foot 
all the way back.  The X-ray was interpreted to show no 
fracture.  Examination revealed that it was tender and 
swollen.  Range of motion and sensorium were intact.  A 
right foot coned down view of the great toe, taken in 
June, was interpreted to show no recent fracture or 
dislocation; however, some mottling of the normal 
trabecular pattern in the proximate end of the distal 
phalanx was interpreted to probably represent a healed 
fracture.  In September, the veteran complained of low 
back pain secondary to physical training; he reported a 
history of back pain.  The assessment was back strain.  
The following day, the veteran underwent a physical 
examination, which was normal.  The assessment was neck-
low back pain.  The veteran complained of injury to his 
left wrist from playing ball.  X-ray was interpreted to be 
negative.  Physical examination was normal with no 
tenderness over the snuff box, a good grip, and full range 
of motion.

The veteran reported having twisted his right ankle while 
playing combat soccer.  Examination showed pain with 
weight-bearing and extensive bi-malleolar soft tissue 
swelling.  Range of motion was decreased.  X-rays were 
interpreted to be negative.  The assessment was grade I, 
ankle sprain.  In April, the veteran complained of neck 
pain.  The assessment was unresolving cervical spine 
muscle movement strain.  Physical therapy was ordered.  
The veteran continued to complain of a sore neck in May.  
An X-ray of the cervical spine was interpreted to be 
negative.  Forty percent improvement was noted in the 
veteran's condition.  The assessment was neck pain, 
muscular.  In August, the veteran presented, reporting 
that he had twisted his left ankle playing basketball.  
Physical examination showed mild swelling and slight 
discoloration.  The impression was resolving ankle sprain.

The veteran complained of recurrent right ankle pain in 
March 1989 after a 5-kilometer run.  X-ray was interpreted 
to reveal no fracture or osseous pathology.  

In September 1990, the veteran complained of pain to the 
proximal joint to his left second finger.  X-ray of the 
left second digit was interpreted to show no fracture, 
dislocation or abnormality.

The veteran complained of a left ankle sprain in January 
1991.  Examination demonstrated antalgic gait and 
decreased range of motion in inversion and eversion.  
Physical therapy was ordered.  In March, the veteran 
underwent a retrocalcaneal exostosis of the right foot and 
he was placed on physical profile for right heel post 
surgical status.  An X-ray was interpreted to show only a 
moderate degree of pes planus.  The veteran underwent a 
local excision of a calcaneal spur in April.  On a follow-
up in April, he was unable to stand on his right toes.  
Gait was markedly abducted with lack of pronation.  Muscle 
tests were within normal limits.  On range of motion, 
there was pain at the end of plantar flexion.  On another 
follow-up in April, the veteran complained of occasional 
sharp pain.  Examination showed that the veteran had full 
range of motion and was able to hop and squat without 
problem; he was minimally tender to palpation.  The 
assessment was that he was much better. The veteran 
requested an evaluation of his left foot in May.  The 
assessment was some improvement.  In August, the veteran 
complained of trauma to his left wrist.  He complained of 
pain and a bruised thumb after he tripped and struck his 
outstretched hand.  Examination showed full range of 
motion and pain in the hypothermal aspect of the left 
hand, adjacent to the radius.

The veteran complained of a bruised tailbone in February 
1993.  X-ray of the sacrum/coccyx was interpreted to be 
normal.

The veteran sustained a blunt injury in May 1994.  He 
complained of spasms of pain in the joint.  X-ray was 
interpreted to show unusual osteophytic changes 
approximately at the lateral talar dome; the X-ray was 
negative for fractures.

The veteran reported in April 1995 that he had twisted his 
left ankle.  Physical examination revealed decreased range 
of motion, pain in the joint, and edema, which prevented 
normal weight-bearing.  There were no deformities or 
lacerations.  Muscle strength was 5/5.  X-ray of the left 
tibia-fibula  was interpreted to show no fracture.  On 
another occasion in April, the veteran was diagnosed with 
a Grade III lateral left ankle injury.  Physical 
examination revealed tenderness to palpation over the 
medial and lateral collateral ankle ligament with edema, 
ecchymosis, and medial/lateral mild proximal fibular 
tenderness.  X-rays were interpreted to show no obvious 
fracture.  The injury was healing in May.  The veteran 
underwent physical therapy for his ankles in June and was 
placed on a physical profile.  The veteran complained of 
left wrist pain in July.  X-rays of the left wrist were 
interpreted to be negative, showing no osseous or soft 
tissue abnormality.  The veteran sought treatment for left 
wrist pain in August after a recent trauma while playing 
racquetball.  Examination showed no edema, no 
paresthesias, and no weakness.  The assessment was left 
wrist pain.  The Grade II left ankle sprain was diagnosed 
as resolving with symptoms improving function.  Follow-up 
in September revealed no major problems.

In February 1996, the veteran complained of left ankle 
pain after running.  In April, the veteran reported that 
the left ankle pain was no longer controlled by Motrin.  
An X-ray was interpreted to be normal, showing no 
arthritic or inflammatory changes.  The assessment was 
bilateral ankle pain-overuse.  In April, the veteran was 
also seen at B.R., a private hospital, with complaints of 
pain in most joints.  A bone scan of the left ankle was 
performed and interpreted to show no scan evidence of 
abnormalities.  In June, the veteran sought treatment, 
stating that he had dropped a cinderblock on his left 
great toe.  Examination showed tenderness to palpation and 
ecchymosis.  X-ray was interpreted to show no fracture.  
The assessment was left toe contusion. 

The veteran underwent a separation physical examination in 
May 1996.  He indicated on the Report of Medical history 
that he had experienced broken bones; swollen and painful 
joints; bones, joint, or other deformity; recurrent back 
pain; and foot trouble.  He indicated that he did not know 
whether he ever had arthritis, rheumatism, or bursitis.  
The physical examination was normal except for slight 
crepitus in the right knee and pain on palpation of the 
left ankle on external and internal rotation.

The veteran testified in a personal hearing at the RO in 
May 1998.  The testimony indicates as follows:

Joint pains began in 1987 with my neck, back and ankle.  
(Transcript (T.) at p. 2).  The hips and knees began to 
bother them gradually.  The veteran sought treatment and 
X-rays were done, but if there was no fracture, he would 
be sent on his way with some Motrin.  (T. at pp. 2-3).  
Presently, he has pain in the neck, shoulders, back, hips, 
knees, ankles, toes, and fingers.

The veteran underwent a VA compensation and pension (C&P) 
physical examination in September 1996.  The medical 
history indicated chronic multiple arthralgias for the 
past approximately five years with gradual onset, mainly 
involving the cervical and thoracolumbar spine, but 
occasionally involving the shoulders and proximal 
interphalangeal joints of the hand.  He reported recurrent 
bilateral ankle sprains during military service, a 
fracture in the interphalangeal joint of the right hallux 
in 1986, an acute contusion of the left hallux in 
approximately March 1996 with gradual healing, and 
multiple hyperextension-type injuries to the left wrist.  
Physical examination of the musculoskeletal system 
revealed a well healed surgical scar, excision of right 
calcaneal spur without any unusual findings present; the 
examination was otherwise negative.  Pertinent diagnoses 
were as follows:  (1) chronic polyarthralgias of as yet 
undetermined etiology, (2) status following multiple 
bilateral ankle sprains with intermittent bilateral ankle 
pain, 
(3) status following fracture in interphalangeal joint of 
right hallux with occasional residual discomfort, and (4) 
status following recurrent left wrist sprain with 
questionable history of left carpal tunnel syndrome.  With 
regard to the last diagnosis, the examiner noted that 
further testing would be beneficial to establish a 
definitive diagnosis of carpal tunnel syndrome. 

The veteran underwent a VA C&P physical examination in 
June 1998.  The veteran's current complaints included pain 
in his knees, his "hips" (referred to as greater 
trochanteric and anterior superior iliac spine region by 
the examiner), his "shoulders" (referred to as 
acromioclavicular region by the examiner), and middle and 
lower back.  Physical examination was negative for 
tenderness to palpation and muscle spasm in the neck, 
middle back, and lower back.  There was slight tenderness 
in the right greater left bicipital region of the 
shoulders, which the veteran explained, was from an injury 
a couple of weeks before the examination.  Examination of 
the knees was negative for tenderness to palpation, 
crepitation, or effusion.  Collateral and cruciate 
ligaments were stable.  Examination of the hip areas 
showed no tenderness about the greater trochanter 
laterally or posteriorly, or the groin, or anterior 
superior iliac spine region right or left.  Examination of 
the right great toe showed slight tenderness in the 
interphalangeal joint area and proximal portion of distal 
phalanx and slight enlargement of the proximal half of the 
distal phalanx.  Capillary circulation was normal.  Range 
of motion studies were done on the cervical and lumbar 
spine, and the knees.  X-rays were done of the knees, 
shoulders, hips, neck, and thoracolumbar spine.  

The examining physician commented that objective 
examination of the knees, shoulders, hips, neck and 
thoracolumbar spine were normal with no evident functional 
impairment.  Minimal, if any, functional impairment was 
observed in the right large toe.

The veteran underwent a VA C&P physical examination in 
April 2002.  The veteran indicated the same medical 
history as given in the previous VA examinations from 1996 
and 1998.  His current complaints were also unchanged.  He 
brought to the examination X-rays of the lumbar spine, 
anterior-posterior/lateral views.  The date was not 
visible to the examiner; he veteran reported that they 
were taken in the year 2000.  The VA examiner interpreted 
the X-rays as showing spina bifida occulta at S1 and 
minimal lipping at anterior superior aspect of L2 
vertebral body; the disc spaces were normal.  X-rays of 
the thoracic spine, lumbar spine, cervical spine, right 
knee, right hip, and both shoulders were interpreted to be 
negative.  X-rays of the right large toe were negative and 
did not confirm any fracture.  Physical examination of the 
right large toe was normal.

History of a right large toe fracture could not be 
substantiated objectively and all symptoms had essentially 
resolved except for subjective discomfort with cold 
weather.  The examining physician concluded that the 
various joint complaints are not related to in service 
complaints of back strain, cervical spine, neck spasms or 
the right foot, on an as likely as not basis.  The 
examiner noted that peripheral joints of the body do not 
sustain the symptomatology related to the axial skeleton, 
i.e., the spine from head to toe.  He concluded that this 
does not happen orthopedically.  The examiner was unable 
to determine the etiology of the subjective complaints of 
multiple joint pain, as they were not substantiated by 
apparent objective testing.

II.  Analysis

A review of service medical records shows numerous and 
varied complaints concerning the veteran's thighs, ankles, 
feet, knees, spine and toes during his active service.  
Notwithstanding his complaints, records do not reflect 
that the veteran had a chronic disability when he 
underwent his separation examination in May 1996.  Service 
connection may still be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  However, following a thorough review and 
recording of the veteran's subjective symptoms of pain and 
injury, along with his medical history of complaints, VA 
examiners physically examined the veteran and ordered 
objective radiologic studies, but were unable to diagnose 
any current disability related to the veteran's multiple 
joints or his right great toe.

In regard to the diagnosis of his complaints, the 
appellant contends, in his December 2000 Appellate Brief, 
that his Expert Field Medical Badge qualifies him to 
diagnose and give medical history with current symptoms.  
The Board concurs that the veteran is competent to give 
his medical history, which may show continuity of his 
symptomatology.  See Stanton v. Brown, 5 Vet. App. 563 
(1993). The Court has further held that a lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).   The veteran, 
however, does not attempt to diagnose his symptomatology 
in this case; he merely describes his symptoms as multiple 
joint pains and a right toe injury, which is reflected in 
his testimony, his arguments, and VA examination reports.  
Therefore, his ability to diagnose is not at issue.  The 
veteran does contend, as do all claimants seeking service 
connection, that a particular service medical "condition" 
is related to service.  With regard to the medical 
expertise, the Board notes that the veteran received 
medical training consisting of a three-week Basic 
Emergency Medical Technician Ambulance Course and a 15-
week Medical Laboratory Specialist Course.  The Board 
finds that this training is insufficient for the veteran 
to make definitive diagnoses of all orthopedic diseases or 
injuries.  In the alternative, the Board finds that the VA 
medical doctor, who performed an orthopedic examination of 
the veteran in April 2002 is eminently more qualified to 
address the issue of etiology and his opinion is of much 
greater probative value.  In regard to etiology, the most 
recent examiner opines that the veteran's various joint 
complaints are not related to his in-service complaints of 
back strain, cervical spine, neck spasms or the right 
foot, on an as likely as not basis.  Accordingly, the 
evidence of service connection fails to show either a 
current chronic disability in service or a medical nexus 
between the veteran's current complaints and service.  

The Board must emphasize that it has no doubt about the 
veteran's good faith in bringing his claim.  The Board is 
confident that the veteran is personally convinced that 
his multiple joint pain and a right large toe injury are 
related to service.   Ultimately, however, the Board must 
conclude that the medical evidence in this case is 
controlling and is simply overwhelmingly against the 
claim.  In such circumstances, the benefit of the doubt 
doctrine is not for application.


ORDER

Service connection for a disability manifested by multiple 
joint pain is denied.

Service connection for residuals of an injured great right 
toe is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

